DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 04/02/2021 were reviewed and are acceptable.
Specification
The specification filed on 04/02/2021 was reviewed and is acceptable.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, a fuel cell system comprising a fuel cell stack, a fuel cell auxiliary device, a battery, and a controller configured to: when remaining electric energy in the battery is higher than a threshold, start outputting current from the fuel cell stack after a fuel concentration reaches a predetermined fuel concentration threshold, and when the remaining electric 
Mitsubishi Motors Corp (JP 2019079656 A1) is considered to be the closest relevant prior art to independent claim 1.  Mitsubishi Motors Corp discloses a fuel cell system (Title) comprising a fuel cell stack (5), a fuel cell auxiliary device (19A), a battery (7), and a controller (21).  Mitsubishi Motors Corp further discloses that when the state of charge (SOC) of the battery is below a predetermined threshold, the hydrogen supply pressure is increased ([0043-0044]).
However, Mitsubishi Motors Corp does not disclose, teach, fairly suggest, nor render obvious the recited “when remaining electric energy in the battery is higher than an electric energy threshold, start outputting current from the fuel cell stack after a fuel concentration reaches a predetermined fuel concentration threshold”.  To the contrary, Mitsubishi Motors Corp explicitly discloses that when the SOC of the battery is above the predetermined threshold, the fuel cell is not started ([0045]), and there does not appear to be any reasonable basis for the skilled artisan to be directed towards such.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ogawa et al. (US 2020/0036023 A1) discloses a control method of a fuel cell vehicle;
Sawafuji Electric Co., Ltd. (DE 11 2018 001 426 T5) discloses a transport device with a fuel cell system;
Moses et al. (US 2014/0072893 A1) discloses powering a fuel cell stack during standby;
Takeshita et al. (US 2013/0089801 A1) discloses a method for controlling a fuel cell system;
Lerner et al. (US 2011/0086283 A1) discloses gas composition observing during fuel cell system startup;
Muramatsu (US 2009/0269635 A1) discloses a fuel cell system; and
Mulvenna et al. (US 2007/0087241 A1) discloses a fuel cell power pack.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        02/12/2022